ACCEPTED
                                                                                   03-15-00285-CV
                                                                                           8308433
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                             12/18/2015 3:30:40 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                             NO. 03-15-00285-CV

                                                        FILED IN
                                                 3rd COURT OF APPEALS
                      IN THE COURT OF APPEALS         AUSTIN, TEXAS
                  FOR THE THIRD DISTRICT OF TEXAS12/18/2015 3:30:40 PM
                          AT AUSTIN, TEXAS           JEFFREY D. KYLE
                                                          Clerk




               VOLKSWAGEN GROUP OF AMERICA, INC.
                   AND AUDI OF AMERICA, INC.

                                                                   Appellants,

                                        v.

 JOHN WALKER III, IN HIS OFFICIAL CAPACITY AS CHAIRMAN OF
THE TEXAS DEPARTMENT OF MOTOR VEHICLES BOARD, AND THE
   HONORABLE MICHAEL J. O’MALLEY AND THE HONORABLE
     PENNY A. WILKOV, IN THEIR OFFICIAL CAPACITIES AS
   ADMINISTRATIVE LAW JUDGES FOR THE STATE OFFICE OF
                ADMINISTRATIVE HEARINGS,

                                                                    Appellees.



         On Appeal From the 201st District Court Travis County, Texas
                 Trial Court Cause No. D-1-GN-15-001186
              Honorable Amy Clark Meachum, Presiding Judge


                      MOTION TO DISMISS APPEAL



TO THE HONORABLE THIRD COURT OF APPEALS:

    1.      Appellants ask the Court to dismiss this appeal.
      2.     Appellants are Volkswagen Group of America, Inc. and Audi of

America, Inc. Appellees are John Walker III, in his official capacity as Chairman

of the Texas Department of Motor Vehicles Board and the Honorable Michael J.

O’Malley and the Honorable Penny A. Wilkov, in their official capacities as

Administrative Law Judges for the State Office of Administrative Hearings.

      3.     Appellants perfected this appeal on May 8, 2015, by filing a Notice of

Appeal. Appellees do not seek relief in this appeal and do not oppose this motion.

      4.     Appellants are the only parties seeking relief in this appeal.

      5.     The Court has authority under Tex. R. App. P. 42.1(a)(1) to grant this

Motion to Dismiss.

      6.     The Parties in the underlying administrative action styled Budget

Leasing, Inc. d/b/a Audi North Austin and Audi South Austin, Protestant, Ricardo

M. Weitz, Hi Tech Imports North, LLC, Hi Tech Imports South, LLC and Hi Tech

Imports, LLC, Intervenors and Volkswagen Group of America, Inc. and Porsche

Cars North America, Inc., Respondents, SOAH Docket No. XXX-XX-XXXX.LIC,

MVD Docket No. 13-0008 LIC have reached an agreement resolving their

differences in that protest before the Texas Department of Motor Vehicles, Motor

Vehicle Division. Resolution of the administrative action settles the matters at

issue in this appeal.




                                          2
      7.    Appellants ask the Court to render judgment dismissing this appeal

pursuant to Tex. R. App. P. 42.1(a)(1), with each party bearing its own attorneys'

fees, expenses and costs.

                                     Respectfully submitted,

                                     BAKER & HOSTETLER LLP

                                     /s/ Billy M. Donley
                                     Billy M. Donley
                                     State Bar No. 05977085
                                     Mark E. Smith
                                     State Bar No. 24070639
                                     811 Main Street, Suite 1100
                                     Houston, Texas 77002
                                     (713) 751-1600 (Telephone)
                                     (713) 751-1717 (Facsimile)
                                     bdonley@bakerlaw.com
                                     mesmith@bakerlaw.com

                                     COUNSEL FOR PLAINTIFFS
                                     VOLKSWAGEN GROUP OF AMERICA,
                                     INC. AND AUDI OF AMERICA, INC.




                                        3
                      CERTIFICATE OF CONFERENCE

      As required by TEX. R. APP. P. 10.1, Appellants’ counsel conferred with

Appellees’ counsel regarding this Motion to Dismiss. Dennis McKinney, counsel

for Appellee John Walker III, Kimberly Fuchs, Counsel for Appellees Michael J.

O’Malley and Penn A. Wilkov, Dent M. Morton, counsel for Appellees Ricardo M.

Weitz; Hi Tech Imports North, LLC; Hi Tech Imports, South, LLC; and Hi Tech

Imports, LLC, and William R. Crocker, counsel for Intervenor Budget Leasing,

Inc. all indicated that their clients were unopposed.

                                              /s/ Billy M. Donley
                                                Billy M. Donley




                                          4
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the Motion to Dismiss Appeal
has been served in accordance with the Texas Rules of Appellate Procedure on the
counsel of record listed below on this the 18th day of December, 2015.

Kimberly Fuchs                                J. Bruce Bennett
kimberly.fuchs@texasattorneygeneral.gov       jbb.chblaw@sbcglobal.net
Assistant Attorney General                    Cardwell, Hart & Bennett, LLP
Texas Attorney General’s Office               807 Brazos, Suite 1001
P.O. Box 12548                                Austin, Texas 78701
Austin, Texas 78711-2548
                                              Joseph W. Letzer
Counsel for Defendants Michael J.             jletzer@burr.com
O’Malley and Penny A. Wilkov                  Burr & Forman, LLP
                                              420 20th Street N., Suite 3400
Dennis McKinney                               Birmingham, AL 35203
dennis.mckinney@texasattorneygeneral.gov
Assistant Attorney General                    Counsel for Intervenors Ricardo M.
Texas Attorney General’s Office               Weitz,
P.O. Box 12548                                Hi Tech Imports North, LLC, Hi
Austin, Texas 78711-2548                      Tech Imports
                                              South, LLC and Hi Tech Imports,
Counsel for Defendant John Walker III         LLC

                                              Wm. R. Crocker
                                              crockerlaw@earthlink.net
                                              807 Brazos, Ste. 1014
                                              Austin, Texas 78701

                                              Counsel for Intervenor Budget
                                              Leasing, Inc.


                                             /s/ Billy M. Donley
                                             Billy M. Donley




                                         5